EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-7, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a system comprising an image sensor coupled to a first optical distortion element, the image sensor 5configured to receive, using a plurality of sensor pixels, a portion of an incoming light field through the first optical distortion element, and generate a distorted digitized image from the received portion of the incoming light field, 10a processing unit configured to generate a distorted virtual image, and generate a processed distorted image by mixing the distorted virtual image and the distorted digitized image, and an electronic display coupled to a second optical distortion element. the 15electronic display configured to display, using a plurality of display pixels, the processed distorted image through the second optical distortion element. wherein the second optical distortion element is configured to undistort the processed distorted image in order to produce a portion of an emitted light field.
Regarding claims 8-14, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a method comprising receiving, using a plurality of sensor pixels, a portion of an incoming light field through a first optical distortion element, generating a distorted digitized image from the received portion of the incoming light field, 25generating a distorted virtual image, generating a processed distorted image by mixing the distorted virtual image and the distorted digitized image, and displaying, using a plurality of display pixels, the processed distorted image through a second optical distortion element, wherein the second optical distortion 30element is configured to undistort the processed distorted image in order to produce a portion of an emitted light field.
Regarding claims 15-20, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of one or more computer-readable non-transitory storage media embodying software that is operable when executed to access a distorted digitized image comprising a portion of an incoming light field received through a first optical distortion element, 5generate a distorted virtual image, generate a processed distorted image by mixing the distorted virtual image and the distorted digitized image generate a processed distorted image from the distorted digitized image, and transmit the processed distorted image for display on an electronic display 10coupled to a second optical distortion element, wherein the second optical distortion element is configured to undistort the processed distorted image in order to produce a portion of an emitted light field.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 10,690,910 to Lamkin et al. teaches a similar physical structure.
U.S. Patent Publication No. 2021/00211785 to Cutler teaches a light field camera employing virtual camera images and distortion correction.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697